AILSHIE, J.,
Concurring. — I have examined the record in this case very minutely and in detail, and have been unable to find any reason why the trial court granted a new trial. It is clear to my mind that the evidence of extrajudicial statements made by the defendant was admissible, and that those statements were made under such circumstances as to clearly justify their admission. I am also satisfied that the court did not err in refusing to give the instructions requested by the defendant. The court had already given an instruction to the jury covering the same subject in even a more favorable light to the defendant than this request; and, indeed, one of which he could in no way complain. It is also true that there would have been no error in giving this requested instruction. It is as follows: ‘ ‘ The guilt of the defendant cannot be proven alone by the confessions or statements of the defendant, without other evidence or circumstances tending to show the commission of thé crime, and unless there is other evidence it is your duty to acquit the prisoner.”
I have been unable to find any error committed by the court on the admission or rejection of evidence. The letters written by defendant’s sister to him while in jail and after the commission of the alleged offense were clearly inadmissible, and the court properly rejected them. This leaves only one other possible ground upon which the court could have granted a new trial, and that is insufficiency of evidence. It is true there is a conflict in the evidence, and it was perhaps not an abnse of the discretion vested in the trial court in such cases to grant a new trial if he believed that material evidence introduced on the part of the state was false or that an injustice had been done the defendant by reason of false statements made by witnesses or misapprehension of facts by the jury.
Since the trial court has assigned no specific reason why he granted a new trial, it is as fair to presume that he granted it for this latter reason as for any other. On that ground alone, I concur in an affirmance of the order granting a new trial.